Opinion by
Keefe, J.
It appeared that the merchandise was exported to London and returned, and that two of the three documents required by article 392, Customs Regulations of 1931, were duly filed with the collector, but that the certificate of outward shipment was not filed, the parcel post receipt having been lost. However, a duplicate receipt was obtained and admitted in evidence. On the authority of United States v. Coastwise Steamship & Barge Co. (9 Ct. Cust. Appls. 216, T. D. 38047) and Abstract 38432 it was held that the regulations were substantially complied with and the protest was sustained.